Prince v Prince (2015 NY Slip Op 09417)





Prince v Prince


2015 NY Slip Op 09417


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
JOHN M. LEVENTHAL
COLLEEN D. DUFFY, JJ.


2015-07703
 (Index No. 203190/09)

[*1]Matthew Prince, respondent, 
vMeredith Prince, now known as Meredith Schechter, appellant.


Gassman Baiamonte Betts, PC, Garden City, NY (Stephen Gassman, Rosalia Baiamonte, and Karen Bodner of counsel), for appellant.
Campagna Johnson, P.C., Hauppauge, NY (Thomas K. Campagna, Bryan R. Johnson, and Nicholas E. Arazoza of counsel), for respondent.
Jan Murphy, Huntington, NY, attorney for the children.

DECISION & ORDER
Appeal from an order of the Supreme Court, Nassau County (Edward A. Maron, J.), dated August 18, 2015. The order, insofar as appealed from, denied that branch of the defendant's motion which was for recusal.
ORDERED that the order is affirmed insofar as appealed from, with costs.
"Absent a legal disqualification under Judiciary Law § 14, a court is the sole arbiter of the need for recusal, and its decision is a matter of discretion and personal conscience" (Matter of O'Donnell v Goldenberg, 68 AD3d 1000; see People v Moreno, 70 NY2d 403, 405-406; Hayes v Barroga-Hayes, 117 AD3d 794; Vigo v 501 Second St. Holding Corp., 100 AD3d 870, 870; Matter of Imre v Johnson, 54 AD3d 427, 427-428). Here, the defendant failed to set forth any proof of bias or prejudice in support of her motion for recusal (see Vigo v 501 Second St. Holding Corp., 100 AD3d at 870). Accordingly, the Supreme Court providently exercised its discretion in declining to recuse itself from the case.
MASTRO, J.P., RIVERA, LEVENTHAL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court